***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           TOWN OF GRISWOLD v. PASQUALE
                CAMPUTARO ET AL.
                    (SC 20061)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                    Kahn, Ecker and Vertefeuille, Js.

                                  Syllabus

The proposed intervenors, L and R, appealed from the trial court’s denial
   of their motions to intervene in a consolidated zoning appeal and zoning
   enforcement action brought by the plaintiff town against the defendants
   C and S Co. regarding the operation of an asphalt manufacturing facility
   near the properties of L and R. In 1994, the plaintiff’s zoning commission
   issued an order directing C and S Co. to cease operating an asphalt
   manufacturing facility on their property. C and S Co. appealed from
   that order to the plaintiff’s zoning board of appeals, which declined to
   consider the appeal. Thereafter, C and S Co. filed an appeal in the
   Superior Court. While the zoning appeal was pending, the town com-
   menced a zoning enforcement action against C and S Co., seeking,
   inter alia, an injunction prohibiting them from operating the asphalt
   manufacturing facility on their property. The trial court thereafter con-
   solidated the zoning appeal and the enforcement action, and, following
   C’s death, granted the motion to substitute P, as executor of C’s estate,
   as a defendant. In 1997, the parties settled their dispute and entered
   into a stipulated judgment, which was approved by the court. In 2015,
   after the town received complaints that the continued operation of
   the asphalt manufacturing facility violated the terms of the stipulated
   judgment, P filed a motion to cite in A Co., the operator of the asphalt
   manufacturing facility, as a defendant. The parties subsequently reached
   an agreement to modify the stipulated judgment and, on November 12,
   2015, filed a joint motion to open and modify that judgment. The pending
   motions were scheduled to be heard at short calendar on November
   23, 2015, and notice of the date of the short calendar was posted on
   the Judicial Branch website. Thereafter, counsel for the defendants filed
   a caseflow request, with the town’s consent, seeking to add the motion
   to open and modify to the November 16, 2015 short calendar in order to
   expedite judicial approval of the modification to the stipulated judgment.
   The trial court granted the caseflow request and, at the November 16,
   2015 short calendar, granted the motion to cite in A Co. as a defendant
   and the motion to open and modify the judgment. On November 23,
   2015, the date on which those motions were originally scheduled to
   be heard, L appeared and filed a motion to intervene pursuant to the
   intervention provision of the Environmental Protection Act (§ 22a-19
   [a] [1]) in order to raise claims of environmental harm. On December
   9, 2015, R filed a motion to intervene pursuant to § 22a-19 (a) (1). The
   trial court denied L’s and R’s motions to intervene on the ground that
   there was no proceeding pending before the court in which to intervene,
   as the case was resolved on November 16, 2015, when the court opened
   the judgment and accepted the parties’ proposed modifications thereto.
   Subsequently, L and R appealed to the Appellate Court, which reversed
   the trial court’s denial of their motions to intervene. The Appellate Court
   concluded that the trial court’s expedited consideration of the motion
   to open and modify denied L and R their statutory right to intervene
   pursuant to § 22a-19 (a) (1), as well as their right to participate in the
   hearing on the stipulated settlement pursuant to the statute (§ 8-8 [n])
   requiring that the trial court hold such a hearing. The Appellate Court
   also concluded that the trial court violated the rule of practice (§ 11-
   15) governing the timing of the assignment of short calendar matters
   by holding short calendar on the motion to open and modify less than
   five days after it was filed in accordance with the parties’ caseflow
   request. On the granting of certification, the plaintiff, P and A Co. filed
   a joint appeal with this court from the judgment of the Appellate Court.
   Held that the Appellate Court properly reversed the trial court’s denial
   of the motions to intervene filed by L and R: this court adopted the
   Appellate Court’s thorough and well reasoned opinion as a proper state-
   ment of the issues and the applicable law concerning those issues, with
   the exception of the Appellate Court’s analysis of Practice Book § 11-
   15; moreover, with respect to the Appellate Court’s conclusion that the
   trial court’s expedited consideration of the parties’ motion to open and
   modify violated § 11-15, this court clarified that, although § 11-15 requires
   that no matter shall be assigned unless filed at least five days before
   the opening of court on short calendar day, that default rule is subject
   to the discretion of the judicial authority, which has broad discretion
   in matters of case management and generally may schedule a motion
   for a hearing less than five days before the opening of court on short
   calendar day provided that the parties and others who may have a legal
   interest in the proceeding are afforded fair notice and sufficient time
   to prepare, and, in the present case, that discretion was circumscribed
   by §§ 8-8 (n) and 22a-19 (a) (1), which required timely, accurate notice
   to nonparties seeking to exercise their statutory right to intervene and
   to raise environmental concerns in the context of settlements of adminis-
   trative appeals.
          Argued January 22—officially released May 21, 2019

                            Procedural History

   Action for, inter alia, a temporary and permanent
injunction prohibiting the defendants from operating
an asphalt plant, and for other relief, brought to the
Superior Court in the judicial district of New London
and transferred to the Superior Court in the judicial
district of New London at Norwich, where the court,
Hendel, J., granted the defendants’ motion to consoli-
date this action with an appeal filed by the defendants
from a decision by the Zoning Board of Appeals of the
Town of Griswold denying an appeal from a cease and
desist order; thereafter, the court, Booth, J., granted
the defendants’ motion to substitute Pasquale Campu-
taro, Jr., executor of the estate of Pasquale Camputaro,
as a defendant; subsequently, the court, Handy, J., ren-
dered judgment in accordance with a stipulation of
the parties; thereafter, the case was transferred to the
Superior Court in the judicial district of New London;
subsequently, the court, Cosgrove, J., granted the defen-
dants’ motion to cite in American Industries, Inc., as a
defendant and the parties’ joint motion to open and
modify the judgment; thereafter, the court, Vacchelli,
J., denied the motions to intervene filed by Kathryn B.
Londé and Jeffrey Ryan, and the proposed intervenors
appealed to the Appellate Court, Lavine, Mullins and
Mihalakos, Js., which reversed the trial court’s denial
of the motions to intervene and remanded the case for
further proceedings, and the plaintiff and the defendant
Pasquale Camputaro, Jr., executor of the estate of Pas-
quale Camputaro, et al., on the granting of certification,
filed a joint appeal with this court. Affirmed.
  Harry B. Heller, with whom, on the brief, was Mark
K. Branse, for the appellants (plaintiff and defendant
Pasquale Camputaro, Jr.).
  Derek V. Oatis, for the appellees (proposed inter-
venors).
                         Opinion

   PER CURIAM. This certified appeal arises from a
consolidated zoning appeal and enforcement action
relating to a manufacturing facility located in Jewett
City, which had been subject to a long-standing stipu-
lated judgment imposing various restrictions on its
operation since 1997 (1997 stipulated judgment). After
a short calendar hearing held on November 16, 2015,
the trial court opened and modified the 1997 stipulated
judgment by agreement of the parties. The issue on
appeal concerns the fact that the public had been
informed that the parties’ joint motion to open and
modify the judgment would not be heard until one week
later, at a short calendar hearing scheduled to occur
on November 23, 2015. A landowner who resides near
the manufacturing facility, Kathryn B. Londé, appeared
at the publicly noticed short calendar hearing on
November 23, 2015, intending to a file a motion to inter-
vene pursuant to General Statutes § 22a-191 for the pur-
pose of raising claims of environmental harm, only to
learn that the hearing had occurred one week earlier
and that the 1997 stipulated judgment already had been
modified. Londé nonetheless filed her motion to inter-
vene. On December 9, 2015, another proposed interve-
nor, Jeffrey Ryan, also filed a motion to intervene
pursuant to § 22a-19, alleging environmental harm. The
trial court denied the motions to intervene as untimely.
   Londé and Ryan (proposed intervenors) appealed to
the Appellate Court, which reversed the judgment of
the trial court. Griswold v. Camputaro, 177 Conn. App.
779, 802, 173 A.3d 959 (2017). The Appellate Court con-
cluded that the trial court’s expedited consideration of
the parties’ joint motion to open and modify the 1997
stipulated judgment ‘‘violated our rules of practice,’’
‘‘violated the [proposed] intervenors’ right to timely,
accurate notice,’’ and denied the proposed intervenors
‘‘their statutory right[s] to intervene pursuant to § 22a-
19 (a)’’ and to ‘‘participate in the hearing on the stipu-
lated settlement’’ pursuant to General Statutes § 8-8
(n). (Emphasis in original.) Id., 796, 799. We affirm the
judgment of the Appellate Court.
  The record reflects the following relevant facts and
procedural history. Pasquale Camputaro owned and
operated an asphalt manufacturing facility, American
Sand & Gravel, Inc., located at 630 Plainfield Road in
Jewett City. On December 2, 1994, the Planning and
Zoning Commission of the Town of Griswold issued a
cease and desist order directing the original defen-
dants—Pasquale Camputaro and American Sand &
Gravel, Inc.2—to discontinue the use and operation of
the property as an asphalt manufacturing facility. The
original defendants moved to dismiss the cease and
desist order, but their motion was denied. The original
defendants subsequently filed an appeal with the Gris-
wold Zoning Board of Appeals, which refused to con-
sider the appeal for lack of jurisdiction. They then filed
an appeal in the Superior Court (administrative appeal).
  In the meantime, on January 10, 1995, the plaintiff,
the town of Griswold (town), filed a complaint and
request for injunctive relief against the original defen-
dants, alleging that the operation of the property as
an asphalt manufacturing facility violated the town’s
zoning regulations (zoning enforcement action). The
original defendants responded that their use of the prop-
erty predated the zoning regulations and, therefore, was
a valid preexisting nonconforming use. The trial court
consolidated the original defendants’ administrative
appeal with the town’s zoning enforcement action.
  In 1997, Camputaro died, and his son and executor
of his estate, Pasquale Camputaro, Jr., was substituted
as a defendant. Soon thereafter, the parties reached
a settlement, and the 1997 stipulated judgment was
approved by the court on August 4, 1997.
    Approximately seventeen years later, the town began
to receive complaints that the operation of the asphalt
manufacturing facility violated the 1997 stipulated judg-
ment. Although there had been no activity in the case
since the entry of the 1997 stipulated judgment, Campu-
taro, Jr., moved on October 28, 2015 to cite in American
Industries, Inc., which is the operator of the asphalt
manufacturing facility, as an additional party because
it ‘‘has been an integral party responsible for the compli-
ance with’’ the 1997 stipulated judgment. Camputaro,
Jr., also filed a second motion to substitute himself as
a defendant for Pasquale Camputaro.
   On November 12, 2015, the parties filed a joint motion
to open and modify the 1997 stipulated judgment. As per-
tinent to this appeal, the proposed modified judgment
included changes to ‘‘the restrictions on the operation’’
of the asphalt manufacturing facility ‘‘[i]n recognition
of the fact that governmental projects now require that
paving occur during nighttime hours . . . .’’ Most sig-
nificantly, the modified judgment permitted the asphalt
manufacturing facility more than twice the amount of
‘‘extra operating hours’’ per year.3 The clerk of the court
scheduled all pending motions in the case to be heard
at a short calendar hearing on November 23, 2015, and
notice thereof was posted on the Judicial Branch web-
site.
   Unbeknownst to the public, however, the hearing
date was moved up to November 16, 2015, after the
defendants filed a caseflow request, with the consent
of the town, asking the trial court to add the motion
‘‘to [the] Monday, November 16, 2015 short calendar
in order to expedite judicial approval of a stipulated
judgment modification.’’ The trial court granted the
defendants’ caseflow request and, at the rescheduled
November 16, 2015 short calendar hearing, granted (1)
the motion to substitute Pasquale Camputaro, Jr., for
Pasquale Camputaro, (2) the motion to cite in American
Industries, Inc., as a defendant, and (3) the parties’
joint motion to open and modify the 1997 stipulated
judgment. The trial court ordered that, on or before
December 17, 2015, ‘‘the complaint be amended to state
facts showing the interest of the plaintiff.’’ Moreover,
because the new defendant, American Industries, Inc.,
had not yet been named in the complaint or served with
process, the court also ordered that American Indus-
tries, Inc., be summoned to appear as a defendant on
or before the second day following December 29, 2015.
An amended complaint and a return of service were
filed on December 1, 2015.
   In the meantime, on November 23, 2015—the date
on which the parties’ joint motion to open and modify
the judgment originally was scheduled to be heard—
proposed intervenor Londé filed a verified motion to
intervene pursuant to § 22a-19. Approximately sixteen
days later, on December 9, 2015, proposed intervenor
Ryan also filed a verified motion to intervene pursuant
to § 22a-19. The proposed intervenors both averred that
they each owned property less than one quarter of one
mile from the defendants’ asphalt manufacturing facility
and ‘‘the activities conducted and proposed by [the]
defendants . . . are reasonably likely to have the effect
of unreasonably polluting, impairing or destroying the
public trust in the air, water or other natural resources
of the state . . . .’’ Camputaro, Jr., American Indus-
tries, Inc., and the town objected and jointly argued
that the motions to intervene should be denied because,
among other reasons, ‘‘[t]here is no matter pending
before this court, and, therefore, no proceeding in
which to intervene to raise environmental issues, if
there are any,’’ in light of the entry of the modified
judgment on November 16, 2015. The trial court agreed
with the parties that ‘‘[t]he case was resolved by a
stipulated judgment on November 16, 2015,’’ and, there-
fore, denied the motions to intervene.
   The Appellate Court reversed the trial court’s denial
of the motions to intervene. See Griswold v. Campu-
taro, supra, 177 Conn. App. 802. The Appellate Court
reasoned that the expedited consideration of the par-
ties’ joint motion to open and modify the judgment
violated Practice Book § 11-15, which provides in rele-
vant part that short calendar matters may not be
‘‘assigned unless filed at least five days before the open-
ing of court on the short calendar day. . . .’’ (Emphasis
added.) ‘‘By granting the defendants’ request that the
matter be written on the November 16, 2015 short calen-
dar,’’ only four days after the filing of the parties’ joint
motion to open and modify, the Appellate Court deter-
mined, the ‘‘[trial] court violated our rules of practice.’’
Griswold v. Camputaro, supra, 177 Conn. App. 795.
   The Appellate Court also held that the expedited con-
sideration of the parties’ joint motion to open and mod-
ify the judgment ‘‘violated the [proposed] intervenors’
right to timely, accurate notice’’ of the proceedings.
(Emphasis in original.) Id., 796. The Appellate Court
pointed out that § 22a-19 provides prospective interve-
nors with ‘‘a right to intervene . . . for the purpose of
raising environmental issues,’’ but, despite this statu-
tory right of intervention, ‘‘no notice’’ was provided that
the joint motion to open and modify was ‘‘to be heard
on November 16, 2015, rather than on November 23,
2015.’’ Id., 797. ‘‘Without accurate notice of the date the
motion to open and modify the stipulated judgment was
to be heard, the [proposed] intervenors were deprived
of the right to file motions to intervene in a pending
action.’’ Id., 798. Therefore, the ‘‘the public nature of
the hearing was not adequate for the purposes of § 22a-
19 (a).’’ Id.
   Lastly, the Appellate Court held that the ‘‘almost
instantaneous’’ ‘‘opening and closing of the action’’ on
the same day, with no notice to the public; id., 797–98;
denied the proposed intervenors of ‘‘their statutory
right[s] to intervene pursuant to § 22a-19 (a)’’; id., 796;
and to ‘‘participate in the hearing on the stipulated
settlement’’ pursuant to § 8-8 (n). Id., 799. We granted
the joint petition of Camputaro, Jr., American Indus-
tries, Inc., and the town for certification to appeal from
the judgment of the Appellate Court. See Griswold v.
Camputaro, 328 Conn. 904, 177 A.3d 1159 (2018).
    We agree with the Appellate Court’s thorough and
well reasoned opinion and adopt it as our own, with one
exception. We write separately to clarify that, although
Practice Book § 11-15 provides that ‘‘[n]o [short calen-
dar] matters shall be . . . assigned unless filed at least
five days before the opening of court on the short calen-
dar day,’’ this default rule is subject to the discretion
of the judicial authority. See Practice Book § 11-13 (a)
(‘‘[u]nless otherwise provided . . . by the judicial
authority . . . all motions and objections to requests
when practicable, and all issues of law must be placed
on the short calendar list’’). Practice Book § 11-13 (a)
reflects the well established rule that the trial court
has broad discretion in matters of case management,
including the scheduling of short calendar motions. See,
e.g., Krevis v. Bridgeport, 262 Conn. 813, 818–19, 817
A.2d 628 (2003) (noting that ‘‘[t]he case management
authority is an inherent power necessarily vested in
trial courts to manage their own affairs in order to
achieve the expeditious disposition of cases’’ and that
trial courts have ‘‘wide latitude’’ to ‘‘manage cases’’
consistent with ‘‘judicial economy and justice’’); Peatie
v. Wal-Mart Stores, Inc., 112 Conn. App. 8, 12, 961 A.2d
1016 (2009) (noting that trial court has ‘‘broad discre-
tion’’ in ‘‘matters involving judicial economy, docket
management [and control of] courtroom proceedings’’
[internal quotation marks omitted]). Thus, the trial
court generally has broad discretion to schedule a short
calendar motion for a hearing less than five days before
the opening of court on the short calendar day, provided
the expedited consideration of the motion affords the
parties, and others who may have a legal interest in the
proceeding, with ‘‘fair notice’’ and ‘‘sufficient time to
prepare themselves upon the issue.’’ (Internal quotation
marks omitted.) Byars v. FedEx Ground Package Sys-
tem, Inc., 101 Conn. App. 44, 49, 920 A.2d 352 (2007)
(explaining purpose of five day rule in Practice Book
§ 11-15); see also Udolf v. West Hartford Spirit Shop,
Inc., 20 Conn. App. 733, 736, 570 A.2d 240 (1990) (noting
that predecessor to Practice Book § 11-13 ‘‘allows for
the expeditious, alternative, discretionary hearing of
motions’’).
   In the present case, however, the trial court’s discre-
tion to reschedule the short calendar hearing on the
parties’ joint motion to open and modify the 1997 judg-
ment was circumscribed by §§ 8-8 (n) and 22a-19, which
provide ‘‘environmental intervenors [with] standing to
raise environmental concerns regarding settlements of
administrative appeals’’ and permit such intervenors
to ‘‘block the approval of settlements on that basis.’’
(Internal quotation marks omitted.) Griswold v. Cam-
putaro, supra, 177 Conn. App. 799. These statutes
require ‘‘timely, accurate notice’’ to nonparty members
of the general public who may wish to exercise their
statutory right to intervene, including accurate notice
of the date on which the proposed hearing is scheduled
to occur. (Emphasis in original.) Id., 796. Here, the trial
court’s rescheduling of the statutorily mandated hearing
in response to the defendants’ caseflow request and its
‘‘almost instantaneous’’ opening and closing of the 1997
stipulated judgment are ‘‘hardly the sort of [‘fair notice’
or] ‘hearing’ our law contemplates.’’ Id., 798. Accord-
ingly, with the exception of the Appellate Court’s analy-
sis of Practice Book § 11-15, we adopt the Appellate
Court’s thorough and well reasoned opinion as a proper
statement of the issues and the applicable law concern-
ing those issues. See, e.g., Brenmor Properties, LLC v.
Planning & Zoning Commission, 326 Conn. 55, 62, 161
A.3d 545 (2017); Recall Total Information Manage-
ment, Inc. v. Federal Ins. Co., 317 Conn. 46, 51, 115
A.3d 458 (2015).
      The judgment of the Appellate Court is affirmed.
  1
    General Statutes § 22a-19 (a) (1) provides: ‘‘In any administrative, licens-
ing or other proceeding, and in any judicial review thereof made available
by law, the Attorney General, any political subdivision of the state, any
instrumentality or agency of the state or of a political subdivision thereof,
any person, partnership, corporation, association, organization or other legal
entity may intervene as a party on the filing of a verified pleading asserting
that the proceeding or action for judicial review involves conduct which has,
or which is reasonably likely to have, the effect of unreasonably polluting,
impairing or destroying the public trust in the air, water or other natural
resources of the state.’’
  2
    We hereinafter refer to Pasquale Camputaro and American Sand &
Gravel, Inc., as the original defendants.
  3
    The 1997 stipulated judgment limited the number of ‘‘extra operating
hours’’ to fifty hours per year. The 2015 modified judgment increased the
number of ‘‘extra operating hours’’ to 128 hours per year.